Citation Nr: 1002078	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  06-32 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to July 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the New York, 
New York Department of Veterans' Affairs (VA) Regional Office 
(RO).

The Board observes that, in the March 2006 rating decision, 
the RO denied the Veteran's claim for service connection for 
schizophrenia, as no new and material evidence had been 
received since the November 1989 rating decision, wherein the 
RO previously denied a claim for a nervous disorder.  On 
review, the Board finds that while the RO previously 
adjudicated a claim for entitlement to service connection a 
nervous disorder, in view of the decision of the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) in Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), a 
new and separate claim is raised by the Veteran with respect 
to a claim for service connection for schizophrenia.  In 
Boggs, the Federal Circuit found that a claim for one 
diagnosed disease or injury cannot be prejudiced by a prior 
claim for a different diagnosed disease or injury, when it is 
an independent claim based on distinct factual bases.  Id.; 
see Ephraim v. Brown, 5 Vet. App. 549, 550 (1993); see also 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, 
notwithstanding the March 2006 rating decision, the Board 
finds that the claim for service connection for schizophrenia 
constitutes a new and distinct claim, separate from the 
previously adjudicated claim for service connection for a 
nervous disorder.

This case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim for 
service connection for schizophrenia.  38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  

In statements presented throughout the duration of the 
appeal, the Veteran has maintained that he sustained a 
personal sexual assault in June 1965, when he was on 72 hour 
leave from his active service in Long Beach, California.  The 
Veteran also contends that he was exposed to combat during 
his active service.  

Service treatment reports reflect no treatment for any 
injuries resulting from a personal assault or sexual assault 
and are absent of any treatment for a psychiatric disability.

Service personnel records demonstrate that throughout the 
Veteran's active service, he was consistently provided low 
marks for military behavior, received punishment for 
unauthorized absences and missing his ship's movement, and 
was not recommended for reenlistment.  A September 1967 
service personnel record noted that the Veteran was 
transferred to the Deck Department after a generally poor 
performance as a cook and his manner continued to be 
unsatisfactory, coupled with a bitter outlook on the Navy and 
a continued desire to leave the service.  A March 1968 
service personnel record noted that the Veteran was a 
constant source of trouble up until his visit to the brig.  
Service personnel records also reflect that the Veteran 
served aboard the U.S.S. Conflict in the contiguous waters of 
the Republic of Vietnam in Operation Market Time from 
November 1965 to December 1965, from January 1966 to February 
1966, from March 1966 to April 1966 and from May 1966 to June 
1966.  

Treatise information regarding the history of the U.S.S. 
Conflict reveals that in 1966, the ship was involved in 
several Market Time patrols near Vung Tau and Danang, 
Vietnam, participated in live minesweeping operations in an 
effort to reduce the danger to U.S. operations forces and was 
involved in a battle with an arms laden trawler attempting to 
infiltrate into South Vietnam.  Deck Logs of the U.S.S. 
Conflict from 1965 and 1966 reflect that the ship was moored 
in a nest of mine sweepers in July 1966.  

Private and VA medical records from September 1970 to 
September 2006 reflect that the Veteran was initially treated 
for schizophrenia in 1978 when he was hospitalized and was 
subsequently treated for and diagnosed with schizophrenia, 
characterized as chronic, paranoid and continuous, 
schizoaffective disorder, major depressive disorder and post-
traumatic stress disorder (PTSD).  The Veteran was 
periodically hospitalized at the VA and at a private hospital 
for a psychiatric disability on multiple occasions.  During a 
majority of these hospitalizations, the Veteran was diagnosed 
with schizophrenia, characterized as catatonic, withdrawn, 
paranoid, simple, chronic and undifferentiated; however, 
during a few hospitalizations from December 1981 to August 
1986, he was diagnosed with major depression with melancholia 
and psychotic features.  

During a January 1979 VA examination, the Veteran reported 
that he had no emotional difficulties during his active 
service or prior to entering his military service.  A 
diagnosis was deferred, pending the receipt of additional 
hospital records.  

During a May 1986 VA examination, the Veteran reported that 
he had always been nervous, which increased in the last few 
years.  He stated that during his active service he was 
stationed in Vietnam for two years and had some nightmares, 
flashbacks and insomnia when he returned to the U.S.; 
however, he denied any of those difficulties at the time of 
this examination.  The Veteran reported that he first 
developed psychiatric difficulties in 1978.  He was diagnosed 
with schizophrenia, chronic and undifferentiated.  

In a December 2000 letter, the Veteran's treating physician 
at the VA reported that during the period of his treatment at 
the VA, the Veteran had complained about always feeling 
anxious and displayed episodes of irritability and outbursts 
of anger.  This letter also noted that the Veteran had 
recently reported that he was raped while stationed at Long 
Beach, California, on June 1, 1965 and that he never reported 
this because he was too embarrassed.  The Veteran also 
reported exposure to combat and witnessing others being 
killed while in service.  He also reported that since his 
discharge he had increased anxiety, irritability, outbursts 
of anger, depression, sleep difficulty, fear and intolerance 
of loud noises and intrusive memories of the rape and of his 
experiences in Vietnam.  The Veteran was diagnosed with 
disorganized schizophrenia and PTSD.  

During an April 2003 VA examination, the Veteran reported 
that he served in the Navy aboard the U.S.S. Conflict and was 
a mechanic and minesweeper.  As the Veteran refused to 
elaborate further on his active service, the examiner noted 
that the evidence of record demonstrated that the Veteran had 
reported he was raped while stationed in Long Beach, 
California when he was on a 72 hour leave and that he had 
witnessed combat while serving on the U.S.S. Conflict.  The 
examiner explained that while the treatment records indicated 
a diagnosis of PTSD, due to the Veteran's distress from 
questioning and uncooperative behavior, it was quite 
difficult to make an accurate diagnosis as to whether or not 
the Veteran suffered from PTSD.  The examiner also found that 
if the Veteran did suffer from PTSD, its effect upon his 
behavior and daily functioning was extremely minor as 
compared to schizophrenia.  The Veteran was diagnosed with 
schizophrenia, undifferentiated type.  

In considering the evidence of the Veteran's behavior in 
service, evidence of the U.S.S. Conflict's participation in 
Market Time operations, minesweeping and a battle off of the 
coast of Vietnam with an arms-laden trawler, medical 
diagnoses of several current psychiatric disabilities 
including schizophrenia, and the Veteran's lay statements of 
a continuity of symptoms since his active service, the Board 
finds that a new VA examination is necessary to obtain an 
opinion as to whether the Veteran has a current psychiatric 
disability, to include schizophrenia which is related to or 
was aggravated by his military service.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a VA examination by an appropriate 
specialist to determine the current nature 
and etiology of his psychiatric 
disability, to include schizophrenia.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner in connection with the 
examination, to include a review of the 
Veteran's service personnel records with 
respect to his behavior in service and a 
review of the documentation regarding the 
U.S.S. Conflict's participation in 
minesweeping, Operation Market Time and in 
a battle with an arms-laden trawler.  All 
tests deemed necessary should be 
conducted.  The examiner should provide a 
diagnosis for all psychiatric disabilities 
found.  

The examiner is then asked to provide an 
opinion on the following:

(a).  Did the Veteran have a psychiatric 
disability during his active service?  If 
so, please list the disability.

(b).  The examiner is asked to express an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the Veteran's 
current psychiatric disability is related 
to his active service.  

The examiner must provide a medical basis 
for the opinion based on review of the 
facts and medical evidence.

2.  After the development requested above 
has been completed, the record should 
again be reviewed.  If the benefit sought 
on appeal remains denied, the Veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



 Department of Veterans Affairs


